Title: From Alexander Hamilton to Edmund Randolph, 20 March 1793
From: Hamilton, Alexander
To: Randolph, Edmund



Treasury department March 20. 1793
Sir

I have the honor to inclose for your consideration Sundry papers relative to certain Certificates of the Commonwealth of Pennsylvania, originally issued in lieu of Continental Certificates and lately offered to be subscribed to the Loan in state debt continued by an Act of the 8th. of March 1792, entitled “An Act Supplementary to the Act making provision for the debt of the United States.”
The Question which arises is Wether these Certificates can legally be received upon Loan as contended for by the UStates? Upon this point I request your Opinion after mature examination and reflection. The papers now sent you may all serve to throw Light upon the Subject. They were furnished me on this Supposi[ti]on. But those which go most directly to the Object are those Marked A B C D E F.
With respectfull Consideration   I am Sir   Your Obedt. Servant

Alexander Hamilton
Edmund Randolph EsquireAttorney General of the United States

